Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Fuller, Reg. No. 74,439 on December 15, 2021.
	The application has been amended as follows:
	In the claims:

21.	(Previously presented) A method, comprising:
receiving, by a computing device, from an application operating on a communication device, a token request message for a token authentication cryptogram;
obtaining, by the computing device, a token representing a credential associated with a user of the communication device, wherein the token is a payment token that is a substitute for a primary account number and has a same format as the primary account number;
generating, by the computing device, the token authentication cryptogram by encrypting the token and user exclusive data; and
sending, by the computing device to the application, the token authentication cryptogram, wherein the token authentication cryptogram is used to validate the token, and wherein the user exclusive data is extracted from the token authentication cryptogram by decrypting the user exclusive data, and where the decrypted user exclusive data is utilized to perform an additional analysis.
22.	(Previously presented) The method of claim 21, wherein the user exclusive data comprises at least one of: a resource provider identifier, user preference information, or a user identifier.
23.	(Previously presented) The method of claim 21, wherein the additional analysis comprises performing a fraud analysis on the user exclusive data.
24.	(Previously presented) The method of claim 21, wherein the token is obtained from the token request message provided by the application.
25.	(Previously presented) The method of claim 21, wherein the additional analysis is performed by a remote system different from the computing device.
26.	(Previously presented) The method of claim 21, wherein receipt of the token authentication cryptogram causes the application to transmit the token authentication cryptogram in an authorization request message to a transaction processing computer.
27.	(Previously presented) The method of claim 21, wherein the token authentication cryptogram further encrypts the token and a transaction type indicator.
28.	(Previously presented) A method, comprising:
receiving, by a computing device, an authorization request message comprising a token authentication cryptogram, the token authentication cryptogram comprising an encrypted token representing a credential associated with a user and encrypted user exclusive data uniquely identifying the user, wherein the encrypted token is a payment token that is a substitute for a primary account number and has a same format as the primary account number;
validating, by the computing device, the authorization request message utilizing the token authentication cryptogram;
decrypting the token authentication cryptogram to extract user exclusive data uniquely identifying the user from the token authentication cryptogram; and
performing an additional processing utilizing the user exclusive data.
29.	(Previously presented) The method of claim 28, wherein performing the additional processing comprises executing a fraud analysis utilizing the user exclusive data.
30.	(Previously presented) The method of claim 28, wherein performing the additional processing is different from the validating of the authorization request message.
31.	(Previously presented) The method of claim 28, wherein the token authentication cryptogram further comprises an encrypted version of a token associated with the entity, the token authentication cryptogram having been generated utilizing a data encryption algorithm, the token, and the user exclusive data.
32.	(Previously presented) The method of claim 31, wherein validating the authorization request message further utilizes the token associated with the entity.
33.	(Previously presented) The method of claim 32, wherein the token authentication cryptogram further comprises a transaction type indicator, and wherein validating the authorization request message further utilizes the transaction type indicator.
34.	(Previously presented) The method of claim 33, further comprising sending the user exclusive data to a remote system to cause the remote system to perform additional processing utilizing the user exclusive data.
35.	(Currently Amended) A computing device comprising,
a processor, and
a computer readable medium coupled to the processor, the computer readable medium comprising code for causing the processor to perform operations comprising:
receiving an authorization request message comprising transaction data and a token authentication cryptogram, the token authentication cryptogram comprising encrypted versions of a token representing a credential associated with a user and user exclusive data uniquely identifying the user, wherein the token is used to validate the authorization request message, and wherein the token is a payment token that is a substitute for a primary account number and has a same format as the primary account number;
validating the authorization request message utilizing the token authentication cryptogram;
decrypting the token authentication cryptogram to extract 
performing additional processing using the user exclusive data.
36.	(Previously presented) The computing device of claim 35, wherein performing the additional processing comprises executing a fraud analysis utilizing the user exclusive data.
37.	(Previously presented) The computing device of claim 35, wherein performing the additional processing is different from validating the authorization request message.
38.	(Previously presented) The computing device of claim 35, wherein the user exclusive data is different from the transaction data of the authorization request message.
39.	(Previously presented) The computing device of claim 35, wherein the operations further comprise:
sending the token authentication cryptogram to an additional computing device, the additional computing device being configured to decrypt the token authentication cryptogram to extract the user exclusive data uniquely identifying the user from the token authentication cryptogram; and
receiving, from the additional computing device, the user exclusive data extracted from the token authentication cryptogram.
40.	(Previously presented) The computing device of claim 35, wherein the token authentication cryptogram has been previously generated by encrypting the token and the user exclusive data utilizing a data encryption algorithm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435